Citation Nr: 1416310	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include arthritis, a circulatory disorder, and edema.

2.  Entitlement to service connection for a left leg disorder, to include arthritis, a circulatory disorder, and edema.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).

4.  Entitlement to SMC at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This case came before the Board of Veterans' Appeals (Board) on appeal from a rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a June 2013 decision, the Board remanded the issues listed above to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development including, specifically, the scheduling of a VA examination and the obtaining of additional records.  The requested development has been completed to the extent possible with respect to the Veteran's claim of entitlement to SMC based on need for A&A and no further action is necessary to comply with the Board's remand directives in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as discussed in the Remand section, additional development is necessary with respect to the claim of entitlement to service connection for a left leg disorder, to include arthritis, a circulatory disorder, and edema, and with respect to entitlement to SMC at the housebound rate.

The Board has separated the original claim of entitlement to service connection for a bilateral leg disorder into two separate claims, one addressing the right leg disorder and the other addressing the left leg disorder.  In a November 2013 rating decision, the RO granted entitlement to service connection for arthritis of right leg with edema and poor circulation and assigned staged ratings of 0 percent from May 11, 2010 and 10 percent effective July 22, 2013.  The consequences of these procedural developments are discussed in detail in the Reasons and Bases section below.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran has waived RO consideration of that evidence.  See November 2013 Waiver.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left leg disorder, to include arthritis, a circulatory disorder, and edema, and entitlement to SMC at the housebound rate is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2013 rating decision, the RO granted the Veteran's service-connection claim for arthritis of right leg with edema and poor circulation and assigned staged ratings of 0 percent from May 11, 2010 and 10 percent effective July 22, 2013.

2.  The Veteran's service-connected disabilities render him sufficiently helpless as to need regular aid and attendance, but do not require him to remain in bed.


CONCLUSIONS OF LAW

1.  The appeal on the merits of the Veteran's claim of entitlement to service connection for a right leg disorder, to include arthritis, a circulatory disorder, and edema, has become moot by virtue of a November 2013 rating decision granting the benefit in full, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).

2.  The criteria for SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Right Leg Disorder

As noted above, the RO granted, in November 2013, entitlement to service connection for arthritis of right leg with edema and poor circulation and assigned staged ratings of 0 percent from May 11, 2010 and 10 percent effective July 22, 2013.

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran's claim of entitlement to service connection for a right leg disorder, to include arthritis, a circulatory disorder, and edema has already been granted in full, so there is no longer any pending adverse determination for the Board to adjudicate with respect to that claim.   See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

To the extent the Veteran has requested that the Board address on their merits the initial ratings of the right leg disability assigned in the RO's November 2013 rating decision, VA law and regulations require that, if a veteran is not satisfied with an initially assigned disability evaluation, a timely Notice of Disagreement must be filed to trigger the appeal process for that "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Consequently, appellate review of the propriety of any initially assigned rating or effective date without a timely perfected appeal as to such assignments is legally impermissible at this time. 

The appeal on the merits of the Veteran's claim of entitlement to service connection for a right leg disorder, to include arthritis, a circulatory disorder, and edema, has become moot by virtue of the RO's November 2013 grant, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

SMC Based on Need for A&A 

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a) , the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

The Veteran is in receipt of service connection for pes planus, bilateral with metatarsalgia, rated 50 percent disabling, bilateral hearing loss, rated 20 percent, and a right leg disorder, rated 10 percent.

The VA examiner who evaluated the Veteran's bilateral leg disorders concluded:  "The Veteran is wheel chair bound and non ambulatory [due] to the severity of his flat feet condition.  He is not able to walk and when he was able[,] he had an altered gait."  See July 2013 Report on VA Examination.  

This finding is consistent with the examination specifically for the purpose of determining the need for A&A.  See May 2013 VA 21-2680 Examination Report (indicating "Back & Leg Pain, Weakness" in answer to "What disabilities restrict the listed activities/functions?").  The A&A examiner opined that the Veteran is not able to prepare his own meals, needs assistance in bathing and tending to other hygiene needs, requires medication management, and does not have the ability to manage his financial affairs because he "cannot go to bank or pay bills."  Id.  

A more recent report by the same examiner reaches largely the same conclusions.  See January 2014 VA 21-2680 Examination Report (stating almost identical opinions, but indicating "Weak, [Shortness of Breath], Chronic Dermatitis, Lymphedema" in answer to "What disabilities restrict the listed activities/functions?").  

In his January 2014 report, the A&A examiner also noted the Veteran is currently in a skilled nursing facility.  Id.

The Veteran's medical records provide additional support for the A&A examiners' conclusions regarding the Veteran's physical limitations.  See, e.g., April 2012 Geriatric Medicine Consult ("Pt has occasional urinary incontinence and HHA showers pt 3x week."; "Osteoarthritis, PVD, l.e. dressings, chronic pain and DM";  "Assist with ADL's [marking Bathing, Dressing, Exercise]"); October 2012 Hospital Discharge Summary ("only ambulates very minimally around his apartment").  

While some of the limitations on activities of daily living are more likely than not due to nonservice-connected disabilities, the restrictions on mobility caused by the Veteran's service-connected disabilities do render the Veteran sufficiently helpless to require assistance with, for instance, maintaining his hygiene.

The Board notes that, other than periodic hospitalizations relating to non-service-connected health problems, the record contains no indication that the Veteran's medical condition requires that he remain in bed.  See 38 C.F.R. § 3.352(a) (defining "bedridden" as "that condition which, through its essential character, actually requires that the claimant remain in bed").  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  While the Veteran is currently in a skilled nursing facility, his service-connected bilateral feet disability, right leg disability, and bilateral hearing loss disability do not "require" that the Veteran "remain in bed."  In fact, the Veteran ambulates around his apartment, though minimally, and uses his wheelchair both inside and outside his apartment.  See May 2013 VA 21-2680 Examination Report (indicating "Not Confined" to bed); October 2012 Hospital Discharge Summary.  Although the Veteran's mobility is extremely limited due, in significant part, to his service-connected disabilities, they do not require him to remain in bed.  Resolution of service-connection for the left leg issue does not affect this conclusion as, whether that condition is service-connected or not, the evidence of record is against finding the Veteran is bedridden as defined in the applicable regulations.

Based on the facts described above, the Board finds that the weight of the evidence is in favor of finding that the criteria for SMC based on need for A&A have been met.  The claim is granted.

ORDER

The Veteran's claim of entitlement to service connection for a right leg disorder, to include arthritis, a circulatory disorder, and edema, is dismissed as moot.

Entitlement to special monthly compensation based on the need for regular aid and attendance is granted.


REMAND

The Veteran has claimed entitlement to service connection for a left leg disorder, to include arthritis, a circulatory disorder, and edema.  The basis of his claim is that the left leg disorder is secondary to his service-connected bilateral pes planus disability.

In secondary service connection claims, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In a June 2013 decision, the Board remanded the Veteran's claim based on a left leg disorder for additional development to include an examination "for compensation purposes to address the current nature and etiology of [the Veteran's] leg disorders."  The RO did obtain an examination.  See, e.g., October 2013 C & P Examination Note (listing identified bilateral leg disorders and providing rationale for examiner's opinions).  However, the examination was inadequate as the examiner did not appear to be aware of previous diagnoses of left leg arthritis.  See July 2013 Report on VA Examination (indicating degenerative joint disease of only the right knee and/or right lower leg); but see April 2013 Follow-up Visit Note ("osteoarthritis knees, left more than right"); November 2012 Discharge Summary ("Past Medical History:  ... arthritis of his knees..."); December 1966 VA Special Orthopedic Examination (concluding based on X-rays:  "Diagnoses:  ...2. Old fracture, left lower leg, found in 1948, with greater deformity of the foot and ankle on the left than on the right.  3.  Posttraumatic arthritis on left."); see also May 2010 VA 21-4138 Statement of Veteran ("The...evidence of arthritis in my legs is also on file (X-rays) taken about 1 1/2 years ago.").  

The Board recognizes that, due to the Veteran's physical condition at the time of the exam, the examiner was unable to obtain contemporaneous diagnostic images of the Veteran's legs.  July 2013 Report on VA Examination ("the veteran is not physically up to having xrays and he is here all alone with no help").  However, the VA examiner did not comment on the multiple records indicating that the Veteran had arthritis in the left leg and/or knee and the Veteran's own assertions that he had previously been diagnosed, via X-ray, with left leg and/or knee arthritis.  

When the VA undertakes to provide an examination, the VA has a duty to ensure that examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.  The Board takes no position on the resolution of the possible ambiguities in the medical record, but to be adequate the examiner's opinion must address the diagnoses of arthritis contained in the record and the examiner's reasons why, if he does, he concludes that those diagnoses are in error or are otherwise not relevant to the issues at hand.

Under 38 U.S.C.A. § 1114(s), SMC is payable at the housebound rate if the Veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 1114(s).

Because additional medical evidence and the resolution of the service-connection claim related to the left leg may be relevant to the Veteran's claim of entitlement to SMC at the housebound rate, that matter is also remanded for readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records for treatment at VA facilities, including the Providence VAMC, received by the Veteran from 2013 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

2.  Contact the Veteran and request that he identify any and all medical providers who have provided medical treatment since June 2013.  The Veteran should be asked to provide new or updated authorizations for VA to obtain his complete medical records from those providers identified, including at least The Miriam Hospital and the skilled nursing facility to which he was admitted in or around January 2014.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

3.  When the above medical records are obtained, to the extent available, the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner who examined the Veteran in the past (a new examination is not required, unless the prior examiner is not available or it is deemed needed).  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Does the Veteran currently have any left leg and/or knee disability?  If so, identify each such disability and describe the nature of and the appropriate diagnosis for each such disability.

b.  For each of the Veteran's current left leg and/or knee disabilities identified in (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's left leg and/or knee disability is caused by the Veteran's service-connected bilateral pes planus with metatarsalgia disability?

c.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that the Veteran's left leg and/or knee disability is aggravated by the Veteran's service-connected bilateral pes planus with metatarsalgia disability?

The examiner should specifically comment on the prior diagnoses of left leg and/or knee arthritis contained in the Veteran's medical records, to include whether the Veteran currently has arthritis of his left leg and/or knee and, if so, whether that left leg and/or knee arthritis is caused by or aggravated by the Veteran's service-connected bilateral pes planus with metatarsalgia disability.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for a left leg disorder, to include arthritis, a circulatory disorder, and edema, and entitlement to SMC at the housebound rate.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


